Cite as 2018 Ark. 397
            SUPREME COURT OF ARKANSAS
                             No.   CV-18-223

                                      Opinion Delivered: December   20, 2018
ARKANSAS OIL & GAS COMMISSION;
LAWRENCE BENGAL, IN HIS
OFFICIAL CAPACITY AS DIRECTOR
OF THE ARKANSAS OIL & GAS             APPEAL FROM THE PULASKI
COMMISSION; W. FRANK MORLEDGE,        COUNTY CIRCUIT COURT, SIXTH
MIKE DAVIS, LEE DAWKINS, JERRY        DIVISION
LANGLEY, JIM PHILLIPS, CHRIS          [NO. 60CV-17-3961]
WEISER, TIMOTHY SMITH, CHARLES
WOHLFORD, AND THOMAS                  HONORABLE TIMOTHY DAVIS FOX,
MCWILLIAMS, IN THEIR OFFICIAL         JUDGE
CAPACITIES AS COMMISSIONERS OF
THE ARKANSAS OIL & GAS
COMMISSION; AND SWN
PRODUCTION (ARKANSAS), LLC
     APPELLANTS/CROSS-APPELLEES

V.

J.R. HURD; SARA SMITH HURD;
PATRICIA HURD MCGREGOR;
VICTORIA HURD GOEBEL; DAVID W.
KILLAM; ADRIAN KATHLEEN KILLAM;
TRACY LEIGH KILLAM-DILEO; HURD
ENTERPRISES, LTD.; AND KILLAM OIL REVERSED AND REMANDED ON
CO., LTD.                         DIRECT APPEAL AND ON CROSS-
      APPELLEES/CROSS-APPELLANTS APPEAL.


                    ROBIN F. WYNNE, Associate Justice
       Appellants Arkansas Oil and Gas Commission (AOGC); Lawrence Bengal, in his

official capacity as director of the AOGC; the AOGC commissioners1 in their official

capacities (collectively, the AOGC); and separate appellant SWN Production (Arkansas),

LLC (SWN), appeal from an order of the Pulaski County Circuit Court (1) dismissing with

prejudice, based on sovereign immunity, this administrative appeal from final orders of the

AOGC; (2) declaring the adjudicatory provisions of the Arkansas Administrative Procedure

Act (APA) unconstitutional; (3) declaring the AOGC orders at issue void ab initio; and (4)

dismissing the petition for review. The petitioners before the circuit court (appellees/cross-

appellants, hereinafter referred to as appellees)2 cross-appealed. We reverse the circuit

court’s dismissal order in its entirety and remand for further proceedings pursuant to the

APA.

                                        I. Background

       Appellees are the owners/lessors and lessees of mineral interests in Sections 25 and

36, Township 9 North, Range 11 West, Cleburne County, Arkansas.                 The mineral

interests at issue, which lie in the Moorefield Shale Formation (below the Fayetteville Shale

Formation), are integrated into SWN’s drilling units by virtue of integration orders issued

by the AOGC in March 2017. SWN subsequently filed supplemental applications with


       1
         The AOGC Commissioners are W. Frank Morledge, Mike Davis, Lee Dawkins,
Jerry Langley, Jim Phillips, Chris Weiser, Timothy Smith, Charles Wohlford, and Thomas
McWilliams.
       2
         The petitioners are J.R. Hurd, Sara Smith Hurd, Patricia Hurd McGregor, Victoria
Hurd Goebel, David W. Killam, Adrian Kathleen Killam, Tracy Leigh Killam-Dileo, Hurd
Enterprises, Ltd., and Killam Oil Co., Ltd.

                                              2
the AOGC seeking a determination of “the reasonable royalty rate consistent with royalty

negotiated for depth-limited leases below the base of the Fayetteville Shale formation, made

at arm’s length in the [same] general area.” In essence, SWN argued that the oil and gas

leases between the mineral owners and Hurd Enterprises and Killam Oil were “self-dealing,

non-arm’s length” transactions and that the 25 percent royalty rate was “grossly excessive.”

Appellees objected to the supplemental application and contended, among other things,

that the AOGC did not have the authority to disregard the royalty rate in an existing lease

when the lessee elects to go non-consent. After a public hearing, the AOGC ordered that

“[t]he leasehold royalty payable to the parties . . . by the Consenting Parties during the

recoupment period shall not exceed 1/7th.” Thus, the AOGC reduced the royalty rate

agreed to by Hurd Enterprises and Killam Oil and the mineral owners.

       On July 28, 2017, appellees filed a petition for review in the Pulaski County Circuit

Court pursuant to the APA, Arkansas Code Annotated section 25-15-212 (Repl. 2014),

and the Arkansas Oil and Gas Conservation Act, Arkansas Code Annotated section 15-72-

110 (Repl. 2009). They alleged that the AOGC lacks statutory authority to (1) disregard

the royalty rate in an existing lease when a lessee is forcibly integrated into a drilling unit

and then elects to go non-consent; (2) single out in its orders “leases negotiated at non-

arms-length between affiliated parties”; or, (3) by virtue of the language of the supplemental

orders, authorize SWN as the operator to make the practical determination of which leases

in the unit were “negotiated at non-arms-length between affiliated parties.” Among other

claims, appellees alleged that the AOGC’s actions were ultra vires. Pursuant to Arkansas


                                              3
Code Annotated section 25-15-212(g), appellees requested that the circuit court set a

briefing schedule and hear oral argument; ultimately, appellees sought to have the

supplemental orders regarding royalty rates vacated and reversed.

       On January 18, 2018, this court issued a decision concerning the doctrine of

sovereign immunity in Board of Trustees of the University of Arkansas v. Andrews, 2018 Ark.
12, 535 S.W.3d 616. On January 21, 2018, the AOGC filed a motion to dismiss the

petition for review for lack of subject-matter jurisdiction. The AOGC argued that, under

Andrews, it has sovereign immunity from suit in this matter and that the action should be

dismissed. Appellees filed a response the following day, on which a hearing was scheduled,

arguing that the complaint stated a valid claim for an ultra vires and illegal act that was not

subject to the sovereign immunity doctrine. At the hearing, the circuit court considered

the parties’ arguments regarding sovereign immunity as set out in the motion to dismiss

and response, allowed the parties to make any further arguments for the record, and

announced its decision to grant the AOGC’s motion to dismiss and declare the orders that

were the subject of the petition for review void ab initio and of no force and effect. In its

February 12, 2018 order, the circuit court wrote:

               On January 22, 2018, came on for hearing the motion to dismiss of separate
       Respondents, the Arkansas Oil & Gas Commission, Lawrence Bengal, W. Frank
       Morledge, Mike Davis, Lee Dawkins, Jerry Langley, Jim Phillips, Chris Weiser,
       Timothy Smith, Charles Wohlford and Thomas McWilliams (“Agency
       Respondents”) and the response of the petitioners, J.R. Hurd, Sara Smith Hurd,
       Patricia Hurd McGregor, Victoria Hurd Goebel, David W. Killam, Adrian Kathleen
       Killam, Tracy Leigh Killam-Dileo, Hurd Enterprises, Ltd., and Killam Oil Co., Ltd.




                                              4
(“Petitioners”), and from the pleadings and the arguments of the parties, the Court
hereby finds and concludes as follows:

        1. On January 22, 2018, the Agency Respondents filed a Motion to Dismiss
based upon the recent decision of the Arkansas Supreme Court in the case of Board
of Trustees of the University of Arkansas v. Andrews, Supreme Court Case Number CV -
17-168 issued on January 18, 2018. Petitioners responded to the motion the same
day.

       2. The Andrews case did not specifically address the interaction of Article 2,
Section 13 of the Arkansas Constitution about whether the State had waived
sovereign immunity, or to what extent sovereign immunity and Article 2, Section 13
might work together.

        3. In this administrative appeal the Court has seen nothing that the State has
done that would constitute a fact-based waiver of sovereign immunity. As soon as
reasonably possible after the Supreme Court announced a sea change in the
parameters of sovereign immunity, the Agency Respondents brought the issue of
sovereign immunity to the Court’s attention and addressed it in a motion to
dismiss. In the event that was something left open in the Andrews case, it is not open
in this case.

       4. Both Article 2, Section 13 of the Arkansas Constitution and the due
process clause of the United States Constitution require both a procedural and a
substantive remedy for every alleged injury, wrong, or taking.

       5. This matter is not an original action. It is an administrative appeal under
the adjudicatory provisions of the Arkansas Administrative Procedures Act. The
adjudicatory provisions are not the entire act. The specific statutes are Ark. Code
Ann. §§ 25-15-206, 207, 208, 209, 210, 212, 213, and 214. Those statutes together
create a specific, seamless adjudicatory framework that has always satisfied the
procedural and substantive requirements of due process because there was an
administrative provision, and then there was an opportunity to appeal. By statute,
the appeal of an agency decision was to circuit court for any party who felt aggrieved
by an agency’s administrative action. The General Assembly, in the Administrative
Procedures Act, specifically legislated in A.C.A. § 25-15-2 14 that any appeal of an
agency decision must go to circuit court.




                                      5
       6. The Court is not aware of any statutory authority allowing any
administrative appeals to be heard by the Arkansas State Claims Commission. Ark.
Code Ann. § 19-10-204(b)(2)(A) does give the Claims Commission jurisdiction over
claims which are barred by the doctrine of sovereign immunity from being litigated
in a court of general jurisdiction. But as previously noted, the present matter is not
an original claim; it is an administrative appeal that is part of a seamless process set
up by the General Assembly.

       7. To the extent that the Arkansas Supreme Court’s decision in Andrews is
applicable to administrative appeals under the Arkansas Administrative Procedures
Act, the adjudicatory provisions of the Arkansas Administrative Procedures Act are
now violative of Article 2, Section 13 of the Arkansas Constitution and violative of
the due process clause of the United States Constitution until such time as the
General Assembly can meet and amend the APA to be in conformity with both the
Andrews case, Article 2, Section 13, and the due process clause.

        8. The Defendants’ Motion to Dismiss is granted with prejudice, and this
case is dismissed. Ark. Code Ann. §§ 25-15-206, 207, 208, 209, 210, 212, 213, and
214 that are the adjudicatory provisions of the Arkansas Administrative Procedures
Act are declared to be unconstitutional as written under the Andrews case because of
the Arkansas Supreme Court’s decision in Andrews. This means that the orders that
are the subject of the petition for review are void ab initio. They are null and void as
if they had never been entered.

         9. Petitioners’ petition for review also alleged jurisdiction under Ark. Code
Ann. § 15-72-110. Petitioners have also argued that the Andrews case noted that
“acting illegally” is an exception to sovereign immunity and that the whole issue on
appeal is that the Agency Respondents were without statutory authority to rule as
they did, making the orders appealed from ultra vires. They further argue that the
Arkansas Supreme Court in Andrews did not overrule that exception. To that extent,
the Court grants the Agency Respondents’ Motion to Dismiss that they were not
acting illegally, that they were not acting ultra vires, based upon the pleadings that
the Court read. The Court makes a fact-based determination that there is no
indication in the appeal record that the Agency Respondents were acting ultra vires,
illegally, or without authority of law. The Court declines each of the Petitioners’
individual arguments to the extent that the Court hasn’t granted any of them.
Dobson v. Oil and Gas Commission case, 218 Ark. 160, 235 S.W.2d 33 (1950), cited
by the Petitioners, has been overruled by implication with the Andrews case.


                                       6
       10. Petitioners also argued in their petition for review and in their response
to Respondents’ motion to dismiss that their property rights are affected by the
orders that are the subject of the petition for review. Petitioners cite Article 2,
Section 13, as a further ground for their petition for review and as an exception to
the Court’s reading of the holding in Andrews. The Court agrees that property rights
are involved. However, without the Supreme Court specifically addressing the
interplay of sovereign immunity and Article 2, Section 13, as a trial judge, the Court
concludes based on its reading of Andrews that if the sovereign immunity clause of
the constitution and Article 2, Section 13 are read together, the Article 2, Section
13 applies to everything and everybody unless the matter is a party against the State
of Arkansas and then the sovereign immunity clause means the State of Arkansas
cannot be brought into court.

       11. Based on Andrews and the lack of a right of review of Respondents’
orders, the Court concludes that there is a clear violation of both procedural and
substantive due process.

        12. The Court is not making a decision about the factual elements of the
parties’ arguments, other than the Agency Respondents’ actions were not ultra vires.
If the case is remanded and the Court has jurisdiction, the Court will allow the
parties to make further arguments on other issues raised.

       13. This leaves the parties to those contracts at issue in the order back talking
to each other and puts the Arkansas Oil and Gas Commission out of adjudicatory
business until something is resolved by the Arkansas Supreme Court, or the
General Assembly addresses the issue.

       14. The Court’s oral ruling and the bases therefor are incorporated herein.

       15. SWN Production (Arkansas), LLC is made a party respondent herein.

        IT IS THEREFORE ORDERED that the Agency Respondents’ motion to
dismiss is granted with prejudice, that the orders that are the subject of the petition
for review of J.R. Hurd, Sara Smith Hurd, Patricia Hurd McGregor, Victoria Hurd
Goebel, David W. Killam, Adrian Kathleen Killam, Tracy Leigh Killam-Dileo, Hurd
Enterprises, Ltd., and Killam Oil Co., Ltd., are void ab initio and of no force and
effect, and that Petitioners’ petition for review is dismissed.


                                       7
From this order, the AOGC and SWN filed notices of appeal, and appellees filed a notice

of cross-appeal.

                                      II. Direct Appeal

       On appeal, the AOGC argues that the circuit court correctly held that the petition

for review was barred by sovereign immunity but erred by invalidating the APA’s

adjudicatory provisions and AOGC’s orders. The AOGC contends that after holding that

the petition was barred by sovereign immunity, the circuit court lacked jurisdiction to do

anything but dismiss the petition. Further, the AOGC argues that even if the circuit

court’s sovereign-immunity analysis was incorrect, the court’s award of substantive relief

must still be reversed because the circuit court’s basis for declaring provisions of the APA

unconstitutional and voiding AOGC’s administrative orders would no longer exist. In its

brief, separate appellant SWN argues that judicial review of state administrative actions is

not barred by the Andrews decision for several reasons, and that even if the circuit court’s

sovereign-immunity ruling is affirmed, the substantive rulings of the circuit court must be

reversed. Appellees respond by arguing that judicial review of an agency action under the

APA is not unconstitutional; judicial review of an agency action alleged to be ultra vires is

not unconstitutional; and the AOGC exceeded its authority, i.e., acted in an ultra vires

manner. Accordingly, all parties agree that the circuit court’s order should be reversed

insofar as it declared the adjudicatory portions of the APA unconstitutional.




                                             8
        We begin our analysis with article 5, section 20 of the Arkansas Constitution,

which provides: “The State of Arkansas shall never be made defendant in any of her

courts.” Sovereign immunity is jurisdictional immunity from suit, and jurisdiction must be

determined entirely from the pleadings. Bd. of Trustees of Univ. of Ark. v. Andrews, 2018
Ark. 12, at 5, 535 S.W.3d 616, 619. A suit against the State is barred by the sovereign-

immunity doctrine if a judgment for the plaintiff will operate to control the action of the

State or subject it to liability. Id.

        In Andrews, this court held that that the General Assembly cannot waive the State’s

immunity pursuant to article 5, section 20. The plaintiff had filed a claim against the

college for failing to compensate him for overtime in violation of the Arkansas Minimum

Wage Act.      This court examined the history of sovereign immunity in the Arkansas

Constitution and our precedent, and we concluded that the General Assembly cannot

waive the State’s immunity pursuant to article 5, section 20. Id. at 11–12, 535 S.W.3d at

623. This court recognized that some cases had previously stated that a claim of sovereign

immunity may be surmounted “when an act of the legislature has created a specific waiver

of sovereign immunity,” and overruled any cases conflicting with the holding in Andrews.

Id. Since Andrews, this court has cautioned that the opinion should not be read too

broadly. Ark. Cmty. Corr. v. Barnes, 2018 Ark. 122, at 3, 542 S.W.3d 841, 843 (“We

emphasize here, as in Andrews, that the only issue before this court is whether the General

Assembly’s choice to abrogate sovereign immunity in the AWBA is prohibited by the




                                             9
constitution.”); Ark. Dep’t of Veterans Affairs v. Mallett, 2018 Ark. 217, at 2 n.2, 549 S.W.3d
351, 352 n.2 (“We caution that Andrews should not be interpreted too broadly.”).

       Now, the question before this court is whether article 5, section 20 of the Arkansas

Constitution prohibits suit against the AOGC in the context of an appeal to circuit court

under the APA, i.e., whether sovereign immunity prohibits suits seeking judicial review of

agency adjudications. Relying on Andrews, the circuit court concluded that it does. We

generally review a circuit court’s decision on a motion to dismiss by treating the facts

alleged in the complaint as true and by viewing them in the light most favorable to the

plaintiff. Andrews, 2018 Ark. 12, at 4, 535 S.W.3d at 619. When the circuit court is

presented with documents outside the pleadings, we treat the case as an appeal from a

summary judgment and view the evidence in the light most favorable to the party opposing

the motion. Id. However, when the issues on appeal do not involve factual questions but

rather the application of a legal doctrine, we simply determine whether the moving party is

entitled to judgment as a matter of law. Id.

       Pursuant to the APA, “[i]n cases of adjudication, any person . . . who considers

himself or herself injured in his or her person, business, or property by final agency action

shall be entitled to judicial review of the action under this subchapter.” Ark. Code Ann. §

25-15-212(a). “‘Adjudication’ means an agency process for the formulation of an order.”

Ark. Code Ann. § 25-15-202(1)(A). Section 25-15-212 further provides in pertinent part as

follows:




                                               10
              (g) The review shall be conducted by the court without a jury and shall be
       confined to the record, except that in cases of alleged irregularities in procedure
       before the agency not shown in the record, testimony may be taken before the
       court. The court shall, upon request, hear oral argument and receive written briefs.

              (h) The court may affirm the decision of the agency or remand the case for
       further proceedings. It may reverse or modify the decision if the substantial rights of
       the petitioner have been prejudiced because the administrative findings, inferences,
       conclusions, or decisions are:

              (1) In violation of constitutional or statutory provisions;
              (2) In excess of the agency’s statutory authority;
              (3) Made upon unlawful procedure;
              (4) Affected by other error or law;
              (5) Not supported by substantial evidence of record; or
              (6) Arbitrary, capricious, or characterized by abuse of discretion.

Ark. Code Ann. § 25-15-212(g), (h). Appellees also cited in their petition for review

Arkansas Code Annotated section 15-72-110 regarding appellate procedures for

proceedings brought under the Arkansas Oil and Gas Conservation Act. Section 15-72-

110, titled “Appellate procedures,” provides in pertinent part:

       In all proceedings brought under authority of this act, of any oil or gas conservation
       statute of this state, or of any rule, regulation, or order issued thereunder and in all
       proceedings instituted for the purpose of contesting the validity of any provision of
       the act, of any oil or gas conservation statute, or of any rule, regulation, or order
       issued thereunder, appeals may be taken in accordance with the general laws of the
       State of Arkansas relating to appeals.

       The present case is distinguishable from Andrews and other recent cases concerning

sovereign immunity because it concerns an appeal of an agency adjudication. The AOGC

is a named defendant, but its role in the proceeding is that of a tribunal or a quasi-judicial

decision-maker rather than a real party in interest. It is akin to a trial court in an appellate



                                              11
proceeding; it has no vested interest in the outcome of the appeal other than whether its

decision is upheld. The subject of the adjudication—the amount of royalty to be paid by

SWN to the appellees—does not affect the State’s coffers or control its actions. See Duit

Constr. Co., Inc. v. Ark. State Claims Comm’n, 2015 Ark. 462, at 5, 476 S.W.3d 791, 795 (“In

determining whether the doctrine of sovereign immunity applies, the court must decide if a

judgment for the plaintiff will operate to control the action of the State or subject it to

liability.”). Appellees sought judicial review of the AOGC’s final agency action; they

alleged no additional claims against the AOGC or any other state actor. Under these

circumstances, sovereign immunity is not implicated because the AOGC is not “made a

defendant” as contemplated by article 5, section 20, of the Arkansas Constitution. There

is no need to address “exceptions” to sovereign immunity because the doctrine simply does

not apply in this case. We acknowledge the AOGC’s argument that the circuit court

reviewed the administrative record and made a “fact-based determination” that the AOGC

was not acting ultra vires, illegally, or without authority of law. However, we find the

circuit court’s order to be ambiguous such that remand is necessary to ensure that

appellees’ arguments—which are based in statutory interpretation—are considered.

       Because the circuit court erred in concluding that the doctrine of sovereign

immunity barred its consideration of the petition for review of the AOGC orders, it

follows that the rulings declaring the adjudicatory provision of the APA unconstitutional

and the AOGC’s orders void ab initio must also be reversed. Accordingly, we reverse the




                                            12
circuit court’s order in its entirety and remand for further proceedings pursuant to the

APA.3

                                     III. Cross-Appeal

        On cross-appeal, appellees/cross-appellants argue that the AOGC exceeded its

authority. Essentially, their argument is that none of the statutes cited by the AOGC

actually provide a sufficient basis for the AOGC’s asserted jurisdiction over the royalty

SWN must pay the royalty owners. Alternatively, they argue that this court should remand

for full consideration of whether the AOGC exceeded its authority. We agree with the

alternative argument, and for the reasons outlined above, remand to the circuit court for

consideration of the petition for review in accordance with the APA.

                                      IV. Conclusion

        Reversed and remanded on direct appeal and on cross-appeal.

        HART, J., concurs.

        WOOD and WOMACK, JJ., concur in part and dissent in part.

        BAKER, J., dissents.




        3
         Because this appeal comes to us on the grant of a motion to dismiss based on the
doctrine of sovereign immunity and the circuit court has not considered the petition for
review on its merits, we believe it prudent to remand for consideration by the circuit court
in the first instance as contemplated by the APA.

                                            13
       JOSEPHINE LINKER HART, Justice, concurring.           I concur.    I agree with the

majority’s conclusion that the role of the Arkansas Oil and Gas Commission in this case

was that of a quasi-judicial forum; the commission was not “made defendant” within the

meaning of art. 5, § 20 of the Arkansas Constitution. I write separately because Justice

Baker’s dissent raises issues that demand action from this court. The untenability of our

current sovereign immunity jurisprudence, demonstrated by cases like the one currently

before us, is lost neither on the parties to this case nor on the rest of the Arkansas legal

community. The fallout from Board of Trustees of the University of Arkansas v. Andrews, 2018
Ark. 12, 535 S.W.3d 616 has manifested in all forms of state court litigation related to

government affairs, with litigants from both the public and private spheres clamoring to

either weaponize or escape from Andrews and its undefined limitations, and our law is

suffering because of it. This court must “wipe the slate” on sovereign immunity, in lieu of

continuing this tired and awkward endeavor to develop our jurisprudence within Andrews

and its progeny. See, e.g., Walther v. FLIS Enters., Inc., 2018 Ark. 12, 535 S.E.3d 616

(sovereign immunity is an affirmative defense that must be raised in a responsive pleading)

and Arkansas Dep’t of Veterans Affairs v. Mallett, 2018 Ark. 217, 549 S.W.3d 351 (without

overruling FLIS, failure to raise sovereign immunity as affirmative defense in responsive

pleading simply does not matter).

       We cannot keep doing this. The Andrews decision was improvident for its profound

lack of any actual constitutional analysis. See Arkansas Community Correction v. Barnes, 2018
Ark. 122, 542 S.W.3d 841 (Hart, J., dissenting). The notion that the drafters of our
constitution intended to allow our state government to assert sovereign immunity against

the citizens of Arkansas in cases like Andrews and Barnes, where the government is accused

of acting illegally and unconstitutionally, is simply wrong. Furthermore, the failure by the

majority in Andrews to define the majority opinion’s limitations, especially when the dissent

so desperately endeavored to point out the majority opinion’s dangerous implications, has

made this situation far worse. It is time for this court to simply acknowledge as much, so

we can move forward.

       RHONDA K. WOOD, Justice, concurring and dissenting. I concur with the result

on direct appeal. Sovereign immunity is not applicable in a petition for review from an

agency decision. For the following reasons, however, I must respectfully dissent from the

majority’s decision to remand the cross-appeal.

       The cross-appeal concerns an issue of statutory interpretation that was fully briefed

to the circuit court and on appeal. The circuit court ruled on the issue, albeit without

explanation. And on appeal, the parties unanimously entreat this court to rule on the

merits without remanding.1 Procedurally, remanding the cross-appeal here accomplishes no

more than eliciting a more detailed legal interpretation that we will ultimately afford no

deference. E.g., Dep’t of Ark. State Police v. Keech Law Firm, P.A., 2017 Ark. 143, at 2, 516
S.W.3d 265, 267; State v. Thomas, 2014 Ark. 362, at 4, 439 S.W.3d 690, 692 (explaining

that we give no deference to the circuit court’s statutory interpretation). In practicality,


       1
        As noted by the majority, appellees alternatively argue that should the court fail to
address the merits, they would prefer remand over an outright ruling against them.

                                             15
however, the majority’s decision unnecessarily delays resolution, which undoubtedly

induces continued financial strain on every party involved. Because we are more than

capable of interpreting the law at this stage in the case, I respectfully dissent from the

majority’s decision not to do so.

       The majority opinion implies that the circuit court only made a factual

determination, not a legal one. But the opposite is true. Although the circuit court

factually reviewed the administrative record, as the majority cites, it did not decide any facts.

The order expressly stated that it “is not making a decision about the factual elements of

the parties’ arguments, other than the Agency Respondents’ actions were not ultra vires.”

But the ultra-vires issue is purely a matter of statutory interpretation. There are simply no

factual issues at play.

       The circuit court plainly and repeatedly stated it was denying the appellees’ legal

argument in their petition for review. The court concluded, both on the record and in its

order, that the AOGC did not act “ultra vires, illegally, or without authority of law.” The

parties agree that there are no material facts in dispute. They also agree that the appellees’

petition for review sought only a legal determination regarding the scope of the AOGC’s

statutory authority. After appellees specifically requested that the circuit court rule on the

ultra-vires issue, the court stated in its written order,

       Petitioners have also argued that the Andrews case noted that “acting illegally” is an
       exception to sovereign immunity and that the whole issue on appeal is that the
       Agency Respondents were without statutory authority to rule as they did, making
       the orders appealed from ultra vires. . . . To that extent, the Court grants the



                                                16
       Agency Respondents’ Motion to Dismiss that they were not acting illegally, that
       they were not acting ultra vires, based upon the pleadings that the court read.

(Emphasis added.) Finally, the circuit court’s order “declines each of the Petitioners’

individual arguments to the extent the Court hasn’t granted any of them.” This resulted in

a final order. By granting the State’s motion to dismiss as to the merits of the petitioners’

underlying claim, the circuit court issued a final ruling on the matter of law that was the

only issue in the matter.

       Despite all of this, the majority finds “the circuit court’s order to be ambiguous such

that a remand is necessary to ensure that appellees’ arguments—which are based on

statutory interpretation—are considered.” Yet, it is unclear what will be accomplished on

remand. The issue was briefed below, the circuit court is not required to hold a hearing,

and the court is not required to make specific findings on a matter of statutory

interpretation. In fact, the circuit court could conceivably enter a one-sentence order on

remand, simply stating again that the AOGC did not act “ultra vires, illegally, or without

authority of law.”

       The issue on cross-appeal is purely a matter of statutory interpretation, which is

ultimately for this court to decide. See Brock v. Townsell, 2009 Ark. 224, at 9, 309 S.W.3d
179, 185. While remand may afford the circuit court an opportunity to clarify any

ambiguities in its order and consider its interpretation further, such clarification and

interpretation becomes immediately inconsequential in the subsequent appeal. Id.




                                             17
(explaining that we review issues of statutory construction de novo and are not bound by

the circuit court’s legal interpretation).

        For the sake of judicial economy, I dissent.

        WOMACK, J., joins in this opinion.

        KAREN R. BAKER, Justice, dissenting. Because I cannot agree that the circuit court

erred in its application of the precedent established in Board of Trustees of Univ. of Arkansas

v. Andrews, 2018 Ark. 12, 535 S.W.3d 616, I dissent from the majority opinion. Although

the majority distinguishes this appeal from Andrews and holds that sovereign immunity

does not apply, this analysis contradicts Andrews. Here, the majority explains:

                The present case is distinguishable from Andrews and other recent cases
        concerning sovereign immunity because it concerns an appeal of an agency
        adjudication. The AOGC is a named defendant, but its role in the proceeding is
        that of a tribunal or a quasi-judicial decision-maker rather than a real party in
        interest. It is akin to a trial court in an appellate proceeding; it has no vested interest
        in the outcome of the appeal other than whether its decision is upheld. The subject
        of the adjudication–the amount of royalty to be paid by SWN to the appellees–does
        not affect the State’s coffers or control its actions. See Duit Constr. Co., Inc. v. Ark.
        State Claims Comm’n, 2015 Ark. 462, at 5, 476 S.W.3d 791, 795 (“In determining
        whether the doctrine of sovereign immunity applies, the court must decide if a
        judgment for the plaintiff will operate to control the action of the State or subject it
        to liability.”). Appellees sought judicial review of the AOGC’s final agency action;
        they alleged no additional claims against the AOGC or any other state actor. Under
        these circumstances, sovereign immunity is not implicated because the AOGC is
        not “made a defendant” as contemplated by article 5, section 20, of the Arkansas
        Constitution. There is no need to address “exceptions” to sovereign immunity
        because the doctrine simply does not apply in this case.

        This analysis contradicts Andrews for several reasons. First, in Andrews the court

held,




                                                18
       [W]e interpret the constitutional provision, “The State of Arkansas shall never be
       made a defendant in any of her courts,” precisely as it reads. The drafters of our
       current constitution removed language from the 1868 constitution that provided
       the General Assembly with statutory authority to waive sovereign immunity and
       instead used the word “never.” See Ark. Const. of 1868, art. 5, § 45; Ark. Const. art.
       5, § 20. The people of the state of Arkansas approved this change when ratifying the
       current constitution.

Andrews, 2018 Ark. 12, at 10–11, 535 S.W.3d at 622.

       Stated differently, in Andrews, the court held that “never means never,” therefore

this suit is barred based on the broad language in Andrews.

       Second, despite the majority holding that the sovereign immunity “doctrine simply

does not apply in this case”—this is also inapposite of Andrews because Andrews did not

identify exceptions, exemptions or the like. Again, the State may never be sued.

       Third, the majority’s position that sovereign immunity does not apply because the

suit “does not affect the State’s coffers or control its actions,” is misplaced as well. As I

explained in my dissent in Andrews, “Absent from our constitution is any language limiting

sovereign immunity to money judgments.” Andrews, 2018 Ark. 12, at 14, 535 S.W.3d at

624 (Baker, J., dissenting). Therefore, this does not support the majority’s position that

sovereign immunity “simply does not apply in this case.”

       Finally, the majority’s opinion is inconsistent with Andrews because actions by the

State are at issue in this case. Although the majority explains that—“the AOGC is a named

defendant, but its role in the proceeding is that of a tribunal or a quasi-judicial decision-

maker rather than a real party in interest”—and that “it has no vested interest in the

outcome of the appeal other than whether its decision is upheld,” this is not the standard


                                             19
under Andrews. Andrews held that the State may never be made a defendant in any of her

own courts. Accordingly, despite the majority’s attempt to narrow Andrews, the broad

language of Andrews includes the actions alleged in this case. Here, Hurd alleges that the

AOGC’s actions were beyond the AOGC’s authority as a State board and acted in an ultra

vires manner. Therefore, State conduct is at issue, and Andrews bars suit.

       Accordingly, I dissent.

       Leslie Rutledge, Att’y Gen., by: Lee Rudofsky, Solicitor Gen.; Jennifer L. Merritt, Sr.

Ass’t Att’y Gen.; Monty V. Baugh, Ass’t Att’y Gen.; and Kesia Morrison, Ass’t Att’y Gen., for

State appellant/cross-appellee.

       PPGMR Law, PLLC, by: G. Alan Perkins and Kimberly D. Logue, for SWN Production

(Arkansas), LLC, appellant/cross-appellee.

       Friday, Eldredge & Clark, LLP, by: William A. Waddell, Jr., Robert S. Shafer, and Joshua

C. Ashley; and Morgan Law Firm, P.A., by: M. Edward Morgan, for appellees/cross-appellants.




                                              20